30 P.3d 1227 (2001)
176 Or. App. 252
Reynaldo RIOS, Petitioner,
v.
PSYCHIATRIC SECURITY REVIEW BOARD, Respondent.
84-672; A104844
Court of Appeals of Oregon.
Submitted on Record and Briefs July 23, 2001.
Decided August 22, 2001.
Harris S. Matarazzo filed the brief for petitioner.
Hardy Myers, Attorney General, Michael D. Reynolds, Solicitor General, and Katherine H. Waldo, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and DEITS, Chief Judge, and WOLLHEIM, Judge.
PER CURIAM.
Petitioner seeks review of an order of the Psychiatric Security Review Board (PSRB), upon remand to the Board from the Supreme Court, Rios v. PSRB, 325 Or. 151, 934 P.2d 399 (1997), that continued petitioner's commitment at a state hospital. See ORS 161.341. We write only to address petitioner's contention that an Axis I diagnosis of pedophilia or of alcohol abuse cannot constitute a "mental disease or defect" for purposes of ORS 161.341(4), in that those conditions are excluded by ORS 161.295(2).[1] We reject that argument for the reasons stated in the en banc lead opinion in Hanson v. PSRB, 156 Or.App. 198, 965 P.2d 1051 (1998), rev'd and rem'd on other grounds 331 Or. 626, 19 P.3d 350 (2001).
Affirmed.
NOTES
[1]  ORS 161.295(2) provides that:

"[T]he terms `mental disease or defect' do not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct, nor do they include any abnormality constituting solely a personality disorder."